[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO SET ASIDE JUDGMENT
CT Page 2203
The defendant asks the court to set aside the judgment in that the court did not properly weigh the testimony of George A. Everson. Everson had testified as to the lost profits for the defendant. "It is the privilege of the trier to adopt whatever testimony he reasonably believes to be credible." Grote v. A. C.Hine Co., 148 Conn. 283, 287. "The trial court is the judge of the credibility of witnesses. That a fact was testified to does not make it an admitted or undisputed fact." Yale University v.New Haven, 169 Conn. 454, 463. "Evidence of past profits is admissible upon an inquiry as to prospective, but not, of course, conclusive." Maquire v. Kiesel, 86 Conn. 453, 461.
The motion is denied.
Burns, J.
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 2209